              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    Case No. 20-CR-30-5-JPS-JPS
 v.

 YASHIRA JEHOVALIS CORTES-
 NIEVES,                                                           ORDER

                      Defendant.


       On February 11, 2020, the Grand Jury returned a forty-four- count

indictment (the “Indictment”), in which it charged Defendant with

violations of 21 U.S.C. §§ 841(b)(1)(A), 846 and 18 U.S.C. § 1956(h). (Docket

#151). The parties have since filed a plea agreement as to Count One of the

Indictment, and the Government has agreed to dismiss Count Seven at

sentencing. (Docket #546, #553).

       On June 29, 2021, the parties appeared before Magistrate Judge

William E. Duffin for a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #565). Defendant pleaded guilty to Count One of the

Indictment. (Id.) After cautioning and examining Defendant under oath

concerning each of the subjects mentioned in Rule 11, Magistrate Judge

Duffin determined that the guilty plea was knowing and voluntary and that

the offense charged was supported by an independent factual basis

containing each of the essential elements of the offense. (Docket #566 at 1).

       Thereafter,   Magistrate    Judge   Duffin    filed   a   Report   and

Recommendation, recommending that: (1) Defendant’s plea of guilty be




 Case 2:20-cr-00030-JPS Filed 09/03/21 Page 1 of 2 Document 598
accepted; (2) a presentence investigation report be prepared; and (3)

Defendant be adjudicated guilty and have a sentence imposed accordingly.

(Id. at 2). Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Criminal Procedure 59(b), Magistrate Judge Duffin advised

the parties that written objections to that recommendation, or any part

thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.) Neither party has filed such an objection. The Court

has considered Magistrate Judge Duffin’s recommendation and, having

received no objection(s) thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Duffin’s Report and

Recommendation (Docket #566) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of September, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
 Case 2:20-cr-00030-JPS Filed 09/03/21 Page 2 of 2 Document 598
